 1   WO
 2
 3
 4
 5                      IN THE UNITED STATES DISTRICT COURT
 6                               FOR THE DISTRICT OF ARIZONA
 7
 8   Ramiro Rocha,                                    No. CV-19-00346-TUC-DCB
 9                  Plaintiff,                        ORDER
10   v.
11   Unknown Parties,
12                  Defendant.
13
14          Plaintiff filed this action on July 10, 2019, but has been unable to serve the
15   Summons and Complaint because the identities of the Defendants are unknown. They are
16   believed to be employees of the Tohono O’odham Nation’s police force. The Court has
17   allowed a third-party deposition of FBI Special Agent Harrison Putnam to ascertain the
18   identities of the Defendants.
19          On September 13, 2019, Plaintiff filed a Motion to Extend the Time to serve the
20   Complaint on Defendants for 90 days. The Court finds good cause for the extension.
21          Accordingly,
22          IT IS ORDERED that the Motion to Extend Time Limit for Service (Doc. 9) is
23   GRANTED.
24          IT IS FURTHER ORDERED that the time for servicing the Defendants is
25   extended for 90 days.
26          Dated this 24th day of September, 2019.
27
28
